DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10973127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for voltage regulator module, does not disclose, teach or suggest, following subject matter in claims:  
a first circuit board assembly comprising a first printed circuit board and a plurality of switch elements,
magnetic core assembly arranged between the first surface of the first printed circuit board and the first surface of the second printed circuit board; wherein the magnetic core assembly comprises a magnetic core portion and at least one first copper structure, wherein the magnetic core portion comprises a plurality of openings, and each of the at least one first copper structure is penetrated through corresponding openings, wherein a first terminal of the at least one first copper structure and the corresponding switch element are electrically connected, and a second terminal of the at least one first copper structure and a part of the plurality of ball grid arrays are electrically connected; 

Following are related prior arts.
1-Prior art Yuancheng Christopher Pan (Pan) US 2011/0317387 
As per claim1 Pan disclose;
A voltage regulator module (Fig. 6), comprising: 
a first circuit board assembly comprising a first printed circuit board (Formed by 437 and 439); a plurality of switch elements (440), wherein the first printed circuit board comprises a first surface (top) and a second surface (bottom);
a second circuit board assembly comprising a second printed circuit board (420), at least one output capacitor (626), a plurality of ball grid arrays (431 “packaging connections” as per para 0051 “A packaging connection 812 may be a bump of a ball grid array”) wherein the second printed circuit board comprises a first surface and a second surface (Fig. 6), wherein the second surface of the first printed circuit board (bottom) faces to the first surface (top) of the second printed circuit board (420), and the plurality of ball grid arrays (422) are disposed on the second surface (Fig. 6) of the second printed circuit board, and the second terminal of the at least one first copper structure (426) and a terminal of the at least one output capacitor (626) are electrically connected, and the other terminal of the at least one output capacitor is electrically connected with another part of the plurality of ball grid arrays (431).

2-Prior art Kirk Yates (Yates) US 2019/0354154.
However in analogues art Yates, teaches at least one bonding pad (not shown but common for circuit boards), and the at least one bonding pad is arranged beside the first surface of the second printed circuit board (Fig. 3 item 308-N examiner interprets as bond pad on item 312 and pads to mount items 316 are well-known); and 
a magnetic core assembly (fig, 3 item 302-1 to 302-N) arranged between the first circuit board assembly (310) and the second circuit board assembly (312) and electrically connected with the at least one bonding pad (308-1 to 308-N and 306-1 to 306-N);

3-Prior art Parviz Parto (Parto) US 9,729,059.
Disclose related structure in fig.5 first and second circuit boards and components (321, 323, 311 etc.), mounted between the two circuit boards (fig. 5 301 and 302) but does not teach other related components.

Prior arts, Pan, Yates and Parto disclose related structural elements for voltage regulator module, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835